COLEMAN, J.
The defendant was tried and convicted for a violation of section 4772 of the Criminal Code|ofjl896j(Code of 1886,^§ 3849), which makes it a *231criminal offense for any person to “fraudulently exhibit any false samples of any cotton, * * * by means whereof any person is injured,” etc.
There was no error in permitting a witness to testify that the bale of cotton from which the sample was taken, ‘ ‘was mixed packed, being better on one side than on the other.” This evidence was material and tended directly to sustain the charge upon which the defendant was being tried. There was other evidence in the cause which tended to establish the same fact, admitted without objection. This was the only exception to the ruling of the court as to the admission of evidence.
We are of opinion the court did not commit a reversible error in charging the jury as requested by the solicitor prosecuting for the State, The proposition of law intended to be asserted by the charge is, that in making a verdict the jury should take into consideration all the evidence admitted by the court in the case, and should not render a verdict upon consideration of a part only. The meaning is not aptly expressed, but it bears the construction we have given it, and as thus construed asserted a correct proposition of law. If the defendant apprehended that it would mislead the jury, it was his right and privilege to request an explanatory charge.
The general charge requested by the defendant was properly refused. There was evidence that Jenkins, examined as a witness, was a member of the firm of Dykes, Jenkins & Co., alleged to have been injured by the false sample. No objection was raised to the sufficiency of the complaint upon which the defendant was tried, and there was evidence that the bale contained cotton of different grades, and the defendant admitted that he.knew its condition at the time he exhibited the sample and sold the cotton.
The court did not err in refusing the charge requested by the defendant, not that the charge did not assert a correct proposition of law, but its phraseology was calculated to confuse the jury. Charges for juries should be written in language simple and easily understood. Hughes v. Anderson, 68 Ala. 280; L. & N. R. R. Co. v. Hall, 87 Ala. 708; Harmon v. McRae, 91 Ala. 401.
It often happens that judges in writing opinions, and authors of legal text books in discussing or defining *232propositions of law, express, themselves in language wholly unsuited, for the purposes of instructions, to juries. The court would not have committed an error pf law by giving the charge, but it does not follow, that the court was bound to give the charge as framed.
Affirmed.